[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants Jay Louden and Rosemary Louden owe the principal sum of $225,000 to the plaintiff United Bank and Trust under a mortgage and note. The plaintiff has not instituted this foreclosure action.
In its claim for relief the plaintiff seeks, inter alia, a foreclosure of the mortgage, a deficiency judgment, and money damages in an amount greater than $15,000. The defendant has moved to strike the prayer for relief requesting money damages. A claim for money damage "is generally inappropriate inasmuch as foreclosure sounds in equity and the only legal remedy available is for a deficiency judgment." D. Caron, Connecticut Foreclosures 4.10; See also First Bank v. Simpson,199 Conn. 368, 371 (1986). Moreover, the foreclosure of a mortgage is a bar to any further action upon a mortgage debt. Conn. Gen. Stat.49-1. Since the plaintiff has requested both a foreclosure of the mortgage and a deficiency judgment, it is legally improper to award money damages in this action.
Accordingly, the motion to strike is granted. CT Page 2999
DRANGINIS, J.